Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 1 of 102 PageID 344




                                   ATF0001
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 2 of 102 PageID 345




                                   ATF0002
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 3 of 102 PageID 346




                                   ATF0003
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 4 of 102 PageID 347




                                   ATF0004
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 5 of 102 PageID 348




                                   ATF0005
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 6 of 102 PageID 349




                                   ATF0006
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 7 of 102 PageID 350




                                   ATF0007
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 8 of 102 PageID 351




                                   ATF0008
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 9 of 102 PageID 352




                                   ATF0009
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 10 of 102 PageID 353




                                   ATF0010
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 11 of 102 PageID 354




                                   ATF0011
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 12 of 102 PageID 355




                                   ATF0012
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 13 of 102 PageID 356




                                   ATF0013
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 14 of 102 PageID 357




                                   ATF0014
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 15 of 102 PageID 358




                                   ATF0015
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 16 of 102 PageID 359




                                   ATF0016
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 17 of 102 PageID 360




                                   ATF0017
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 18 of 102 PageID 361




                                   ATF0018
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 19 of 102 PageID 362




                                   ATF0019
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 20 of 102 PageID 363




                                   ATF0020
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 21 of 102 PageID 364




                                   ATF0021
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 22 of 102 PageID 365




                                   ATF0022
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 23 of 102 PageID 366




                                   ATF0023
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 24 of 102 PageID 367


   From:               Richard Vasquez
   To:                 Fire Tech
   Subject:            Re: US Patent Information Evaluation 307385
   Date:               Monday, November 27, 2017 3:52:40 PM


  The patent for the general mechanism is:
  Flex-Fire technology
  US 9568264

  This patent was published (approved) Feb 14, 2017.

  Sincerely,

  Richard Vasquez
  Rick Vasquez Firearms, LLC
  235 Deer Creek Road
  Winchester, VA
  Phone: 540.535.6633
  Email: rick@rickvasquezfirearms.com

  On Mon, Nov 27, 2017 at 2:38 PM, <Fire.Tech@usdoj.gov> wrote:

     Our office is currently reviewing a submission from                      (AR1 trigger) which
     appears to include a patent drawing. Has a patent been applied for on this device and if so,
     what would be the Name and patent number?



     Thank you, FTISB




                                                          ATF0024
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 25 of 102 PageID 368




                                   ATF0025
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 26 of 102 PageID 369




                                   ATF0026
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 27 of 102 PageID 370




                                   ATF0027
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 28 of 102 PageID 371




                                   ATF0028
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 29 of 102 PageID 372




                                   ATF0029
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 30 of 102 PageID 373
                                                    >2)),&,$/@


 KWWSVZZZUHFRLOZHEFRPUHFRLOWYJXQURRPIRUFHGUHVHWWULJJHUKWPO
 
 5(&2,/WY*XQ5RRP²)RUFHG5HVHW7ULJJHU
 
 %\5(&2,/WY
 




                                                                                                        
 
 'R\RXZDQWVHPLIXOODXWRFDSDELOLWLHVLQ\RXUULIOH"+RZDERXW IXOOVHPLDXWRFDSDELOLWLHV"1RW
 UHDOO\VXUHLIWKRVHDUHDFWXDOSKUDVHVEXW\RXJHWZKDWZHDUHVD\LQJ&KHFNRXWZKDW5DUH%UHHG
 7ULJJHUVLVGRLQJWRPDNH\RXUULJDVFORVHWRIXOO\DXWRPDWLFDV\RXFDQEH7HFKQLFDOO\VWLOODVHPL
 DXWRULIOHZKHQDSODWIRUPDGGVRQHRIWKHVH)57WULJJHUVWRLWVLQQHUZRUNLQJV\RXUUDWHRIILUH
 LQFUHDVHVGUDPDWLFDOO\,W VWKHFORVHVWWKLQJ\RXFDQJHWWRDIXOODXWRUDWHRIILUHZLWKRXWFURVVLQJ
 WKDWSURYHUELDOOLQHGUDZQLQWKHVDQGE\FHUWDLQJRYHUQPHQWEXUHDXFUDFLHV)ROORZ5(&2,/(GLWRU
 LQ&KLHI,DLQ+DUULVRQDVKHGURSVRQHRIWKHVHEDGER\VLQWRDORZHUDQGSDLUVDFRXSOHGLIIHUHQW
 XSSHUVWRVHHKRZLWSHUIRUPV%HVXUHWRFKHFNWKLVRXWDQGLI\RXDUHLQWHUHVWHGJHW\RXUKDQGV
 RQRQHRI\RXURZQ«EHIRUHDFHUWDLQRUJDQL]DWLRQGHFLGHV\RXFDQ WKDYHRQH
 
 )RUPRUHLQIRUPDWLRQRQWKH)57KHDGRQRYHUWRKWWSVUDUHEUHHGWULJJHUVFRP
 
 WK'HFHPEHU




                                                    >2)),&,$/@
 
                                                     ATF0030
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 31
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 374




  New: The Rare Breed Triggers FRT-15 Forced Reset AR-
  15 Trigger
    GEAR NEWS (HTTPS://WWW.THETRUTHABOUTGUNS.COM/CATEGORY/GEAR/)

  BY CARL BUSSJAEGER (HTTPS://WWW.THETRUTHABOUTGUNS.COM/AUTHOR/CARL-BUSSJAEGER/) | DEC 29, 2020 |
  129 COMMENTS (HTTPS://WWW.THETRUTHABOUTGUNS.COM/NEW-THE-RARE-BREED-TRIGGERS-FRT-15-FORCED-RESET-AR-15-TRIGGER/#COMMENTS)
                                                                                                                                                  Subscribe now to get th
               FACEBOOK                           TWITTER                            LINKEDIN                EMAIL (MAILTO:?SUBJECT=NEW: THE    guns, gear, gun rights, and
                                                                                                                                                   delivered straight to yo
    (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?
                                    (HTTP://TWITTER.COM/INTENT/TWEET?                                         RARE BREED TRIGGERS FRT-15
                                                                         (HTTP://WWW.LINKEDIN.COM/SHAREARTICLE?

    U=HTTPS://WWW.THETRUTHABOUTGUNS.COM/NEW-
                                      TEXT=NEW: THE RARE BREED                                            FORCED RESET AR-15 TRIGGER - THE
                                                                         MINI=TRUE&URL=HTTPS://WWW.THETRUTHABOUTGUNS.COM/NEW-                             Required ¦elds a
                                                                                                                                                        Email
    THE-RARE-BREED-TRIGGERS-FRT-15-    TRIGGERS FRT-15 FORCED RESET      THE-RARE-BREED-TRIGGERS-FRT-15-      TRUTH ABOUT GUNS&BODY=NEW:
                                                                                                                                                      Address:
      FORCED-RESET-AR-15-TRIGGER/)     AR-15 TRIGGER - THE TRUTH ABOUT         FORCED-RESET-AR-15-           THE RARE BREED TRIGGERS FRT-15
                                                                                                                                                  First Name:
                                      GUNS&URL=HTTPS://WWW.THETRUTHABOUTGUNS.COM/NEW-
                                                                       TRIGGER/&TITLE=NEW: THE RARE          FORCED RESET AR-15 TRIGGER - THE
                                                                                                                                                      Zip Code:
                                      THE-RARE-BREED-TRIGGERS-FRT-15-     BREED TRIGGERS FRT-15 FORCED              TRUTH ABOUT GUNS

                                        FORCED-RESET-AR-15-TRIGGER/)     RESET AR-15 TRIGGER - THE TRUTH     HTTPS://WWW.THETRUTHABOUTGUNS.COM/NEW-           ½ Subscribe
                                                                          ABOUT GUNS&SUMMARY=THE NEW         THE-RARE-BREED-TRIGGERS-FRT-15-

                                                                           RARE BREED TRIGGERS FRT-15         FORCED-RESET-AR-15-TRIGGER/)

                                                                           TRIGGER FOR THE AR PLATFORM

                                                                             ALLOWS VERY RAPID SEMI-

                                                                           AUTOMATIC FIRE FROM AN AR-15

                                                                          RIFLE. WATCH THE VIDEO ABOVE,

                                                                           WHICH SHOWS THE TRIGGER IN

                                                                            ACTION AND EXPLAINS HOW IT

                                                                         WORKS. THE TL;DR IS THAT THE FRT-

                                                                         15'S SEAR FORCES THE TRIGGER TO

                                                                          RESET WITH EVERY SHOT EVEN IF

                                                                                   YOU KEEP […])




                                                                                                                                                Select Category

                                                                              ATF0031
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                                                                     1/31
1/7/2021      Case 6:21-cv-01245-CEM-GJK        Document
                                 New: The Rare Breed            26 Forced
                                                     Triggers FRT-15 FiledReset
                                                                           08/16/21       Page
                                                                                AR-15 Trigger - The 32
                                                                                                    Truthof 102Guns
                                                                                                          About PageID 375
  Rare Breed Triggers FRT site-15. Image source; Rare Breed Triggers web



  The new Rare Breed Triggers (https://www.rarebreedtriggers.com/) FRT-15 trigger
  (https://www.rarebreedtriggers.com/product/frt-15/) for the AR platform allows very rapid semi-automatic
  fire from an AR-15 rifle. Watch the video above, which shows the trigger in action and explains how it works.


                   Rare Breed Triggers FRT - Full Video
                   from RARE BREED TRIGGERS




                   10:52




  ½

  The TL;DR is that the FRT-15’s sear forces the trigger to reset with every shot even if you keep continuous
  pressure on it. It cannot be considered anything but semi-automatic. Rare Breed notes that a heavy buffer
  and a full-auto bolt carrier group is required for use of the $380 FRT-15.

  As I watched the video, when I got to the animated explanation of operation, all I could think was, “My God,
  they invented the bump (http://zelmanpartisans.com/?p=4521) trigger. ATF heads are going to explode.” In a
  morbid way, I’m looking forward to seeing what creative lingustic
  (https://bearbussjaeger.wordpress.com/2019/04/11/atf-volitional-vs-nonvolitional-movement/) gymnastics
  (https://bearbussjaeger.wordpress.com/2019/04/09/semi-auto-vs-full-auto/) they concoct to ban this.

  Without having tried the FRT-15 personally, two things strike me about it. First is that using that safely using
  FRT-15 is going to take some practice. This isn’t for the amateur who’s going to drop it in his AR, then leave it
  in the gun case for months.

  The second point is something I hope rare Breed Triggers considered carefully. The contact area between
  sear and hammer appears to be small compared to a more convention trigger group. That’s a potential point
  failure. If that wears too much, the rifle could½go full auto.

  I suspect heat treatment during manufacturing presented interesting challenges for the company. Too hard
  and the metal could fracture under stress.. Too soft and it wears too quickly.

  If you buy one of these, I suggest inspecting those surfaces periodically.


      From the Web




      90s 'It' Girls: Where Are They Now?                            Local Area Say Bye to Your         32-second Stretch Ends Back Pain
      Gazillions                                                     Mortgage if You Live Close Local   & Sciatica (Watch)
                                                                     Area                               Patriot Health Zone
                                                                                            ATF0032
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                                           2/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 33
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 376
   (https://trends.revcontent.com/click.php? Mortgage Bene¦ts                          (https://trends.revcontent.com/click.php?
                                             (https://trends.revcontent.com/click.php?
   d=Oww64mxYju3F7y2mPpAa1Xo7pq75OWtV0SnMaz2d9Ld0JZFe3cdIjjK562cwN1z0j527hwCI40cE0ID4JAfxOK5i96bhljFvKeeQM1iV7MXF73vBKVoorsY310lweuY
                                                                                       d=NrER7g0F3K72tnsAdOaOi%2BMfXKiU90%2F6oCPsQ5iN89jzXm
                                             d=TtTtdZFZGWob3Bknmy15acyF75EikTaB2LiX4CCf94mWoI%2FVhcx9ito2uOxQRsUK%2BjGyiU0Jvox3zczD6pH7c




   Owen Hart’s Widow Discusses                   Now We Know What Chip and                    Experts May Have Proven the
   New Details About His Tragic                  Joanna Gaines’ Home Looks Like               Occurrence of a Famous Biblical
   Death                                         Inside...                                    Event
   A©uent Times                                  A©uent Times                                 A©uent Times

   (https://trends.revcontent.com/click.php? (https://trends.revcontent.com/click.php? (https://trends.revcontent.com/click.php?
   d=sxc342ZZQfPGTug7bmkD8s8GIGWM9l4MZv%2BJFB7%2Ff9ohr7vtPpSf9qdWA6R3lLxn2sp4LDP5%2BevzxI20Oyj2w9g6gqGd7edDcrXUTUvlSEnK20JWLmFdqH9
                                             d=JKz2%2Fjh8eTrRGdk6hJhQC1WjwzlTDajr1U48w6pKgy4vPE6%2BQCLrHmxHnBHnYpe3590VWuPmqv6qixCV6U
                                                                                       d=W3cnTQODdT8rnVK0epCoXQDh1UtIeEowH9%2B666XvB5jVowY



  Recommended For You




  LEUPOLD’S NEW DELTAPOINT MICRO – THE ULTIMATE COMPACT RED DOT FOR SMALL-FRAMED EDC
  PISTOLS
  (https://adclick.g.doubleclick.net/pcs/click?
  xai=AKAOjssRxbSSiqB3xGWSjKPypyFO861kTpkKloYbhup4ELFiWCMxRUbWSmK0deg3yARw8i36SPZot8dk2KIXMiuSOMwiyHkOJsYw-
  86OkkBPpfuJcADqG21HAyeLvip-LLZoTq3BSvAEuLBc-
  oA4k58WGpnwiiseEWxsiV876yqbXu03FjaIXZmcyhTu0q8nEGUYs3bYGieSv4qMJd6NauEK31k3outgI-
  sn40TsEddbYFeZO5kSmwNr90bcSfYEIwMihLaT8eadoXIsMCKdooL__16AJfPHPV2s&sai=AM§-YQEjpHFiVs_DZMblEHRLSvO-
  fKArwEM5cDGSYKuiPD9wAcXF_9RY9awOqqPOeJ0r9iXpP3jvJiVAuOuFPUYIOalf9nQ-EzHnnlp7Nrg8Ib-LuYa3d2ZJAET0e68-
  e4&sig=Cg0ArKJSzP5LCwGxv-Y8EAE&url¦x=1&adurl=https://www.thetruthaboutguns.com/leupolds-new-deltapoint-micro-the-
  ultimate-compact-red-dot-for-small-framed-edc-pistols/)




                                                         COMMENTS

             Andrew Lias says:
             December 29, 2020 at 10:07 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708597)


  Anyone seen the price of 5.56 on Ammoseek lately or gone to a store? Forget that, I’m out.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708597#respond)

                  Debbie W. says:
                  December 29, 2020 at 12:22 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708727)
                                                                       ATF0033
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                                       3/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 34
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 377
        Because Gun Control in any shape or form is rooted in racism and genocide that makes it a racist and
        nazi based agenda. Therefore the 1968 Gun Control Act should be ripped from the books.
        Instead of trying to justify his client’s product the attorney should be asking Congress to justify what is
        a racist and nazi based agenda.
        Tearing down statues, renaming everything to erase the long, long racist history of the democRat Party
        while one if the biggest symbols of racism and genocide gets a pass is ludicrous and despicable.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708727#respond)

                       Andrew Lias says:
                       December 29, 2020 at 16:31 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708975)


              If democommies erase history it is okay. more freedoms are not okay.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708975#respond)

                             anonymous says:
                             December 29, 2020 at 23:46 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709277)


                   Make no mistake, the ATF will take a huge whopping shit all this product. Gargantuan steamy
                   frothy shit. It will be coming – especially, if this product becomes popular.
                   The ATF aren’t about stopping people that hurt others with guns or otherwise. They are about
                   us. They are here to go after guns. End of story.



                             Jeffrey Hunt says:
                             December 30, 2020 at 10:56 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709662)


                   Don’t forget the Repubocommies.




                       RICH says:
                       December 29, 2020 at 20:01 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709160)


              IF THEY’RE GOING TO ‘RIP’ LAWS OUT OF THE BOOKS THEY NEED TO GO ALL THE WAY BACK TO
              THE NFA ACT OF 1934 ! ! THAT SEEMS TO BE WHERE THE FEDS STARTED ‘CONTROLLING’
              EVERYONES 2nd AMENDMENT RIGHTS. THE LAWS HAVE GONE STEADILY DOWNHILL SINCE
              THEN ! AND NOW WE HAVE A GOVERNMENT THAT’S ON THE VERGE OF SOCIALISM !
              STAY SAFE PEOPLE…….
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709160#respond)


                       Alan says:
                       December 29, 2020 at 22:52 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709258)


              How about the 1934 legislation, which is seemingly the root of at least a few of today’s problems
              respecting the ownership of firearms and accessories?
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709258#respond)
                                                                       ATF0034
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           4/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 35
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 378

                       Alan says:
                       December 29, 2020 at 23:09 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709265)


              Debby:
              Anyone who denies or tries to hide the racist history of Gun Control in this country is fighting a
              loosing battle, for the facts are as plain as the nose on my face, which is rather plain.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709265#respond)


                       anonymous says:
                       December 29, 2020 at 23:38 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709273)


              If the ATF can hand wave bump stocks into machine gun territory, which are NOT machine guns,
              AT ALL, then what is to stop them from just saying no to this trigger and prosecuting you for it
              anyways, regardless of the law. They are not following the law in regards to bump stocks. What
              makes us think they will follow the law with this?
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709273#respond)




             former water walker says:
             December 29, 2020 at 10:13 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708600)


  Well how much is the new wonder trigger? Before the dims ban it? Asking for a friend…
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708600#respond)

                  Some Random Guy says:
                  December 29, 2020 at 10:58 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708646)


        $380
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708646#respond)

                       LarryinTX says:
                       December 29, 2020 at 14:55 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708898)


              Wait! Are you SURE? The $380 trigger costs $380? Who could guess?
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708898#respond)

                             MADDMAXX says:
                             December 29, 2020 at 14:59 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4708905)


                                                                       ATF0035
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           5/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 36
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 379
                   Well there was a time when the Hardees $6.00 burger was just $2.89…



                             arc - the annoying one says:
                             December 30, 2020 at 17:29 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709960)


                   Competition and high quality triggers are one of the gun related items I can justify spending a
                   few hundred dollars on. Going from a less than mil-spec trigger that drags through gravel, to a
                   two stage glass breaker will completely change a rifle from so-so to amazing.
                   That said, not sure if a novelty trigger is worth $380, might as well just train for speed and
                   accuracy.



                             Arc - the annoying one says:
                             December 30, 2020 at 17:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709965)


                   Actually, I just watched the video and I think it’s bloody worth every penny of the asking price.
                   Too bad I can’t afford one HAHAH




                       Felix says:
                       December 29, 2020 at 14:58 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708901)


              I imagine that price has two purpose:
              * Keep the rubes away
              * Pump up their legal fund
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708901#respond)




                  Craig in IA says:
                  December 29, 2020 at 14:33 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708872)


        Probably operates on the same principle as the old BAFT (?) “Activator” that used to be at all the gun
        shows years back. Always had a video going of chicks in bikinis shooting AKs and ARs from the hip in
        what appeared to be full auto mode. I traded for a .22 auto years ago that had one on it- didn’t work
        with that little recoil as I recall. Wonder if that thing is still floating around in a box of parts
        somewhere…
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708872#respond)


                  Alan says:
                  December 29, 2020 at 23:17 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709268)


        Regarding this new trigger mechanism, I was under the impression, perhaps wrongly, that the number f
        shots hitting the target were more important than the number of shots fired. Correct me if appropriate.
        Also, regarding the AR-15 type rifle, most magazine capacities top out at 30 rounds, and belt fed
        machine guns are more suitable for area fire, aren’t they?
                                                                       ATF0036
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           6/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 37
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 380
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709268#respond)

                       Montana Actual says:
                       December 30, 2020 at 03:25 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709413)


              Don’t overthink it there buddy.
              You are tip toeing FUDD territory.
              What we saw in 2020 was a fine example of when such weapons could have saved cities, and
              stopped further tryranical actions… Instead, here we are…. Always trying to “play by the rules” and
              look good. Free kyle? Give me a squad ready and willing to fire indiscriminately to thrawt criminal
              activity and kyle would be free, along with the rest of us.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709413#respond)

                             David Tobin IV says:
                             January 1, 2021 at 11:56 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-
                             15-forced-reset-ar-15-trigger/#comment-4710397)


                   well you got one stonehead which is I




                       MADDMAXX says:
                       December 30, 2020 at 08:14 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709560)


              most magazine capacities top out at 30 rounds,
              The key word in your post is MOST… I have a number of 40 round mags for AR, Ak and my Mini 14..
              There are also 60 round mags and 100 round drums available for ARs and 75 round drums for
              AKs…
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709560#respond)

                             I Haz A Question says:
                             December 30, 2020 at 08:46 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709577)


                   In CA, this wunder-trigger would empty a 10-rd mag in no time. Or be worthless on an AR
                   pistol equipped with a KaliKey to make it CA legal.
                   It might be nice, tho, on the special AR that’s in the back of the safe waiting to come out to
                   play in a WROL.



                             MADDMAXX says:
                             December 30, 2020 at 09:13 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709598)


                   it might be nice, tho, on the special AR that’s in the back of the safe waiting to come out to
                   play in a WROL.
                   I suspect there are a lot of those “special” ARs/AKs lurking about in safes and hidey holes in
                   Patriots homes around the country (well, not mine of course) in preparation for
                   possible/probable future events…. Might even be a few homemade type suppressors out
                   there (not ME) but I’m sure they are out there… For the record I do NOT condone building,
                                                                       ATF0037
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            7/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 38
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 381
                   purchasing or possessing ANY firearm or accessory that might run afoul of current Federal,
                   State or local laws, rules or regulations… You never know who is watching, stay safe, stay
                   prepared….




                  doesky2 says:
                  December 30, 2020 at 08:57 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709588)


        I highly suggest a CASH ONLY purchase process while…..
        1) wearing an N95 face mask
        2) Wearing a tinted face shield
        3) Wearing non descriptive clothing
        4) wearing gloves
        5) Not driving your vehicle to the purchase location
        6) using a voice scrambler
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709588#respond)




             AR Libertarian says:
             December 29, 2020 at 10:13 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708601)


  “Not a machine gun under the firearms control act.”
  Yeah, neither was the bump stock.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708601#respond)

                  Dan Ulbrecht says:
                  December 29, 2020 at 10:59 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708647)


        *is
        FIFY
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708647#respond)

                       Mercury says:
                       December 30, 2020 at 00:14 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709291)


               Everything, literally everything in existence is a machine gun under the so-called BATFE’s so-called
               interpretation of the completely invalid NFA and GCA. Belt loops and shoelaces leap to mind as
               examples of what mundane objects that drug gang says are machine guns under the supposed
               authority of those non-laws….
               Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
               15-trigger/?replytocom=4709291#respond)




                                                                       ATF0038
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           8/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 39
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 382
             Peter Gunn says:
             December 29, 2020 at 10:16 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708603)


  This is the next battle over semantics where ATF will do as it pleases.
  Just out of curiosity- what happened to yesterday’s post about Form 4473 and gun purchases for resale… it
  appears to be AWOL.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708603#respond)

                  LKB says:
                  December 29, 2020 at 12:01 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708699)


        I’m glad Dan took it down.
        As Ralph and I pointed out, Kat whiffed and was dangerously wrong on some points (especially
        ignoring the Supreme Court opinion in Abramski that squarely contradicted her analysis). I’d hate to
        have seen a TTAG reader rely on that legal malinformation and get into trouble with the BATFE.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708699#respond)

                       Peter Gunn says:
                       December 29, 2020 at 12:19 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708722)


              Thanks- I was curious as to why it just disappeared.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708722#respond)


                       Anymouse says:
                       December 29, 2020 at 14:30 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708867)


              A retraction would have been nice since those who read it won’t assume it’s correct.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708867#respond)

                             Torn says:
                             December 29, 2020 at 15:59 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4708956)


                   Thanks for the update, had sent a e-mail to them and got no reply about the missing story.
                   Nice to know the minor details.




                  Michael inAK says:
                  December 29, 2020 at 22:18 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709244)


        You read what Kat writes? More power to you!


                                                                       ATF0039
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           9/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 40
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 383
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709244#respond)




             Shire-man says:
             December 29, 2020 at 10:17 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708604)


  Connecticut.
  Threw up in my mouth a little.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708604#respond)

                  enuf says:
                  December 29, 2020 at 11:00 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708649)


        What’s that about?
        Rare Breed Firearms claims a PO Box in Austin, Texas.
        Rare Breed Triggers claims a physical address in Orlando, Florida. The address is a lawyer’s office with
        a big sign:
        DEFENDING
        DUI.TRAFFIC TICKETS
        FELONY.MISDEMEANOR
        JUVENILE & DRUG CASES
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708649#respond)

                       John (just stubbed my toe on a case of Yugo M67) in FL says:
                       December 29, 2020 at 11:59 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708695)


              Welcome to FL.
              Where money only moves up!
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708695#respond)




             Phantom30 says:
             December 29, 2020 at 10:24 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708612)


  Got to Have one. Hope they don’t keep sales contact records, like 80% polymer. This will help offset those
  drop in auto sears the Chinese provided the deep state fools. Also make the Beta C-Mag more sweet.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708612#respond)

                  Dan Ulbrecht says:
                  December 29, 2020 at 13:27 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708809)


                                                                       ATF0040
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           10/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 41
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 384
        As I recall, Polymer80 would not turn over their sales records to the ATF. It was their payment
        processing gateway (Authorize.net) and their shipper (I forget) who acquiesced to the BATF’s request
        for the records.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708809#respond)

                       No one of Consequence says:
                       December 29, 2020 at 16:30 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708974)


              Stamps.com, perhaps?
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708974#respond)




             Jim Warren says:
             December 29, 2020 at 10:25 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708613)


  ATF reclassified a plastic stock as a machine gun even though the trigger still needs to be pulled for each
  round fired, so I don’t see this being banned as much of a stretch. And given the SCOTUS refusal to rule in
  the face of multiple constitutional questions and violations, no chance of redress either.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708613#respond)

                  Juventhal says:
                  December 29, 2020 at 11:01 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708651)


        I wish, like the U.S. Supreme Court, I could refuse to do my job and still get full salary and benefits.
        Man, that would be cool.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708651#respond)

                       I Haz A Question says:
                       December 30, 2020 at 08:50 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709580)


              You could be a news weather reporter. They’re wrong half the time, everybody chuckles because
              it’s expected, and they get their full paychecks.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709580#respond)

                             Red in CO says:
                             December 30, 2020 at 19:51 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4710084)


                   To be fair though, when weather forecasters are correct it’s a positive thing that actually helps
                   people, unlike when SCOTUS is correct. They’ve proven themselves to be about as useful as
                   nipples on a steer




                                                                       ATF0041
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           11/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 42
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 385


                  Jay says:
                  December 30, 2020 at 20:20 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4710101)


        Atf didn’t change the bumpstocks, trump did. Get it right.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4710101#respond)




             GPSrulz says:
             December 29, 2020 at 10:28 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708615)


  Did they just name their product the FART 15?
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708615#respond)

                  enuf says:
                  December 29, 2020 at 10:39 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708625)


        Yes, yes they did.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708625#respond)




             Chris Hazelton says:
             December 29, 2020 at 10:33 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708618)


  This is where Trump screwed us. The bump stock was clearly not a machine gun, but Trump set the
  precedent of declaring it so via executive fiat. Now Biden can and will do the same thing in five minutes
  because Trump set the precedent and the republican party went right along with it without a fight. So no, it’s
  not a machine gun, but it also wont be on the market for long, I’m betting.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708618#respond)

                  forest for the trees says:
                  December 29, 2020 at 13:24 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708804)


        Why were bumpstocks brought to national attention?
        Because a guy used them to shoot 500 people at once. You’re lucky bump sticks were all that came
        from it, and you’re also lucky Trump took so long with the process. Hillary was supposed to be
        president. Think she would of stopped with the stocks?
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708804#respond)

                       MADDMAXX says:
                       December 29, 2020 at 15:11 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708917)

                                                                       ATF0042
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           12/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 43
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 386
              Because a guy used them to shoot 500 people at once.
              Actually he only had one gun equipped with a bump stock and it was never confirmed that rounds
              from that rifle hit or killed anyone OR that it was ever even fired.. Guy had a shitload of rifles and
              handguns…
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708917#respond)




                  Manse Jolly says:
                  December 29, 2020 at 17:51 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709029)


        “….Trump set the precedent of declaring it so via executive fiat….”
        He did not. The ATF did.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709029#respond)

                       FedUp says:
                       December 29, 2020 at 17:55 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709035)


              The ATF did it under direct orders from the President.
              You WILL determine that this device is a machine gun, despite all your prior analysis which came
              to the opposite and correct conclusion…
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709035#respond)

                             Manse Jolly says:
                             December 29, 2020 at 23:53 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4709283)


                   Is there an executive order that can be sourced?
                   Public record documents?




                  John says:
                  December 29, 2020 at 19:07 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709110)


        So let’s not vote for the guy who only gives us 80% of what we want, so that we’ll wind up with the guy
        who gives us 0% of what we want. “GOA, the only Pure 2nd Amendment organization, who gave us Joe
        Biden for President “.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709110#respond)




             Lost Down South says:
             December 29, 2020 at 10:38 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708622)
                                                                       ATF0043
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           13/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 44
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 387
  With the legal description being the auto parts and process, I think the law could quickly / easily be re-
  written to be “rounds-per-timeframe x.”
  Jerry Miculek would immediately be arrested as as machine gun.
  A friend who live north of here is a member of an outdoor range that has rules stating no more than one
  shot fired every 2 seconds. Bad for muscle memory training.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708622#respond)

                  GS650G says:
                  December 29, 2020 at 11:45 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708684)


        2 seconds is ridiculous. Even the 1 second “rules” are silly.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708684#respond)


                  uncommon_sense says:
                  December 29, 2020 at 11:53 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708690)


        Lost Down South,
        I believe your idea is correct: fedzilla will simply append their machine gun terminology to include any
        system which enables an average person with no/minimal training to achieve a rate of fire faster than
        some arbitrary value, such as 4 rounds per second (or thereabouts).
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708690#respond)

                       possum says:
                       December 29, 2020 at 20:50 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709192)


              Hell I can do that with a break open shotgunm. Looks like Heston was right in holding up that
              flintlock” Not one more inch.”
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709192#respond)




             enuf says:
             December 29, 2020 at 10:38 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708623)


  $380 direct from these folks and I will not be buying one:
  https://www.rarebreedtriggers.com/ (https://www.rarebreedtriggers.com/)
  The videos on their web page are interesting to watch.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708623#respond)


             JUSTPASSINTHRU says:
             December 29, 2020 at 10:55 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708642)

                                                                       ATF0044
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           14/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 45
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 388
  Remember the AutoGlove??
  https://www.all4shooters.com/en/shooting/accessories/glove-to-shoot-full-auto/
  (https://www.all4shooters.com/en/shooting/accessories/glove-to-shoot-full-auto/)




  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708642#respond)


             Defens says:
             December 29, 2020 at 10:58 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708645)


  I think the ban on machine guns is unconstitutional, and that we should all be able to drop auto sears in our
  AR-15s without the need for taxes and registration. That said, I don’t think it will be much of a reach for ATF
  to ban these under current interpretation of the law. The law basically states that a machine gun fires
  multiple rounds with one movement of the finger. The FRT-15 fires multiple rounds with one movement of
  the trigger – press and hold back the finger and the trigger mechanism pushes the trigger forward for reset
  against continuous pressure from the finger. Mechanically, it’s not a whole lot different from an auto sear in
  operation.
  I wish RBT luck, and hope they overcome the inevitable legal challenges!
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708645#respond)

                  Crunky Pewster says:
                  December 29, 2020 at 11:07 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708655)


        Did you watch the video? Only one round is fired per function of the trigger (i.e. the trigger moves
        rearward for each shot fired).
        Seriously, it’s not a difficult concept, based on the wording of the NFA anyway.
        Like others have said, that didn’t stop the English Comprehension wizards at the ATF from actually
        reading the law as-written and de facto banning bumpstocks based on their feelz.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708655#respond)


        Peter Gunn says:
                                                                       ATF0045
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          15/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 46
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 389
                  December 29, 2020 at 11:07 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708656)


        It appears to be a rare breed indeed- one that will find itself extinct post haste.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708656#respond)


                  LarryinTX says:
                  December 29, 2020 at 15:06 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708908)


        If the trigger must move between shots, it is not full auto, and I don’t care who says it is. I have fired full
        auto, in singles and pairs, probably a couple thousand rounds of 5.56 and .50 BMG. The trigger does
        not move. That is a technical question, an equivalent legal question would be “how can you ignore the
        Second Amendment and go after silliness concerning how the action works, when any such question is
        illegal to the point of being nonsensical?”
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708908#respond)




             Darkman says:
             December 29, 2020 at 11:06 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708654)


  The whole idea is a waste of ammo which is hard enough for many to find now. While this might make a fun
  range toy. Those who have seen the writing on the wall in terms of the attacks on Our Rights should be
  solidifying their abilities in making every shot count. One Mission, One shot, Objective completed…Next
  Mission. Hail the White Feather. Keep Your Powder Dry.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708654#respond)

                  uncommon_sense says:
                  December 29, 2020 at 12:01 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708698)


        Darkman,
        While “fast” rates of fire could often be wasteful/unproductive, there are situations where your survival
        literally depends on your ability to achieve a “fast” rate of fire. One such situation would be several
        attackers (armed with firearms) in a fairly tight group suddenly rushing toward you at close range.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708698#respond)

                       Darkman says:
                       December 29, 2020 at 12:53 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4708770)


              Homemade Claymore…Proper Perimeter Preparation Prevents Potential Problems…
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708770#respond)

                             Tired of the bs says:
                             December 29, 2020 at 14:36 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4708875)

                                                                       ATF0046
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           16/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 47
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 390
                   That made me laugh. Haven’t heard that for a long time.



                             LarryinTX says:
                             December 29, 2020 at 15:08 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                             frt-15-forced-reset-ar-15-trigger/#comment-4708911)


                   Always scared the shit out of me that the obvious way to position a Claymore is also suicidal.




                  Manse Jolly says:
                  December 29, 2020 at 17:56 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709038)


        “…One Mission, One shot, Objective completed..”
        I’m saving up for a Lahti.
        I’ll get into the 1000yd club yet!
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709038#respond)




             Dan W says:
             December 29, 2020 at 11:10 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708661)


  I’ll get one if I can buy it at an out of town gun shop with cash while wearing a fake mustache over my mask.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708661#respond)


             Andrew says:
             December 29, 2020 at 11:20 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708667)


  Point of order, while the sear surface does seem much smaller than a standard AR trigger (likely to
  accommodate the thickness of the cassette bottom), excess wear would not cause the gun to go full auto.
  Without the sear holding onto the trigger and lacking a traditional disconnector, the hammer would simply
  follow the bolt home. Hammer follow 99% of the time results in nothing more than a dead trigger, as the
  hammer sliding against the bolt carrier spreads the force out over too long a time span and robs the
  hammer of the impulse necessary to ignite the primer.
  That said, between the precedence of the Akins Accelerator and the bump glove, I don’t think this will stay
  “non-NFA” for very long, and I also don’t see it gaining a lot of appeal as there appears to be no way to “turn
  it off” and revert to a traditional semi-auto trigger pull. This is less DIAS and more Lightning Link territory.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708667#respond)

                  LarryinTX says:
                  December 29, 2020 at 15:13 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708919)


        I’m with you, what I want is SELECT fire, not full time full auto, like a grease gun or such.
                                                                       ATF0047
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          17/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 48
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 391
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708919#respond)

                       Montana Actual says:
                       December 30, 2020 at 03:30 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709415)


              What you want is easily achievable ͦ
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709415#respond)

                               MADDMAXX says:
                               December 30, 2020 at 08:05 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-
                               frt-15-forced-reset-ar-15-trigger/#comment-4709556)


                   What you want is easily achievable
                   My “friend” has a special switch on a secret completed 80% AR lower that lets that receiver
                   fire three rounds rapidly (automatically?) when properly positioned… He’s saving it for a
                   “special” occasion… A recent search of the site where my “friend” purchased that trigger set
                   no longer has it available….




                  Morons eternal idiotic questions says:
                  December 29, 2020 at 21:15 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709205)


        You moron…. there’s no need to “turn it off”, dip$hit… you simply stop pulling the trigger after one
        shot….. how fkn dumb are you? Or are you 13 years old?
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709205#respond)




             Dr. J. D. says:
             December 29, 2020 at 11:30 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708675)


  They are in Orlando, which leads me to the silly FL law that was passed about “bump stocks” which really
  covers a lot more than that. Their lawyer must be pretty confident that it is legal in FL. That being said, cash
  would be the only way to go in this situation. You definitely don’t want to be on their customer list when the
  law comes a calling.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708675#respond)

                  Geoff "I'm getting too old for this shit" PR says:
                  December 29, 2020 at 13:07 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708787)


        Yes, by claiming it increases the rate of fire, it is in violation of Florida law, and possession is a felony
        offense…
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708787#respond)

                                                                       ATF0048
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            18/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 49
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 392


             asdf says:
             December 29, 2020 at 11:40 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708680)


  Ugh. The libtard response will be to ban all semi-autos.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708680#respond)

                  Best Place (Ohio shape) says:
                  December 29, 2020 at 13:30 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708812)


        Where have you been? They’ve been calling for that for decades now anyway.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708812#respond)

                        LarryinTX says:
                        December 29, 2020 at 15:15 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                        forced-reset-ar-15-trigger/#comment-4708923)


              That’s the only thing preventing the calls for banning bolt actions.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4708923#respond)




                  Montana Actual says:
                  December 30, 2020 at 03:32 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709417)


        Really? This shit is a response to their attempts at doing so aggressively for the past 20 years…
        The more we make the harder it is for them.
        We will not comply.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709417#respond)




             Prndll says:
             December 29, 2020 at 11:44 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708683)


  It should be obvious to everyone now that the facts do not matter. Reality and law do no matter either. They
  will lie and make up whatever they have to in order to get their way.
  It might not be a machine gun by definition but neither was bumpstocks. It will become just another reason
  to ban AR15’s.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708683#respond)


             TP says:


                                                                       ATF0049
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            19/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 50
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 393
  December 29, 2020 at 11:57 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/#comment-4708693)


  Thud is a must have.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708693#respond)

                  TP says:
                  December 29, 2020 at 11:59 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708696)


        *This*, crazy auto-correct
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708696#respond)




             Steve Eisenberg says:
             December 29, 2020 at 12:02 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708701)


  “Br-r-r-r-r-r-rtt!!” = $10-.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708701#respond)

                  Ttagcensorssuck says:
                  December 29, 2020 at 21:18 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709207)


        Where and how? Inquiring minds want to know….
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709207#respond)

                        Montana Actual says:
                        December 30, 2020 at 03:32 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                        forced-reset-ar-15-trigger/#comment-4709418)


              Yep. More like $100.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709418#respond)




             David C says:
             December 29, 2020 at 12:06 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708706)


  Anyone who has ever owned a Mac 10 knows finger slap sucks. This sounds like a good recipe for finger
  slap if it is pushing your finger forward a the the speed of the bolt.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708706#respond)

        Montana Actual says:

                                                                       ATF0050
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            20/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 51
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 394
                  December 30, 2020 at 03:33 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709420)


        Lol, this is NOT a mac 10. Recoil is manageable.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709420#respond)




             joe says:
             December 29, 2020 at 12:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708746)


  In the video the take-down pin is coming out and the red dot is falling off. what a bunch of retards
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708746#respond)

                  Daniel says:
                  December 29, 2020 at 15:09 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708913)


        OMG so true! You’d think they would at least check the gun before playing operator
        They should call it the Forced Disassembly Trigger – 15 instead of the FART – 15
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708913#respond)


                  This guy lies ^^^^^^^ says:
                  December 29, 2020 at 21:21 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709210)


        Joe schmoe….. who gives a fk what you know cause you’re a pos liberal fudd….. go eat some d!cks like
        your granddaddy did while everyone else’s grandparents were winning wars….
        You dumb ba$tard…. you probably don’t even own a AR…. SO GTFO AND GFY
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709210#respond)


                  Montana Actual says:
                  December 30, 2020 at 03:34 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709421)


        All these flavors and you chose salty.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709421#respond)




             MADDMAXX says:
             December 29, 2020 at 12:41 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708750)


  In a morbid way, I’m looking forward to seeing what creative lingustic gymnastics they concoct to ban this.
  But THEY will come up with a way…

                                                                       ATF0051
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          21/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 52
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 395
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708750#respond)


             Shawn says:
             December 29, 2020 at 12:46 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708761)


  It’s not a matter of if the ATF makes the determination that this is illegal it’s a matter of when. But then
  again it is not a matter of when Biden bans The ownership of semi automatic rifles with mandatory turn in
  and door to door confiscation with the execution without trial of all gun owners who resist that will then say
  followed by the declaration that the confiscation and execution of every single gun owner is constitutional
  by SCOTUS it’s a matter of when.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708761#respond)

                  Alan says:
                  December 29, 2020 at 23:00 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709262)


        Shawn:
        It appears that Congress, when suitably encouraged or perhaps annoyed by bureaucratic excess, has
        the power and the will to use it to tell ATF/BATFE where to get off. Something gun owners should keep
        firmly in mind.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709262#respond)




             American Patriot says:
             December 29, 2020 at 13:09 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708788)


  I’m sure the ATF will not like this, so they’ll either rewrite the definition of an auto weapon or just pull the
  liberal card & ban it cuz I said so.
  If the libs can change the definition of a boy they can change anything, the sad thing is if they do there is
  nothing anybody can do about it!
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708788#respond)

                  Anymouse says:
                  December 29, 2020 at 14:49 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708894)


        I’ll order one and be happy to be a named plaintiff in a FPC lawsuit, which reminds me that I need to
        make my annual $1K donation. It seems like an improvement of the rubberband trick. I have lots of
        buddies that would probably like to try it out. If I don’t like it, I’ll put it up on Armslist.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708894#respond)




             Roger J says:
             December 29, 2020 at 13:21 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708800)

                                                                       ATF0052
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          22/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 53
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 396
  Does this qualify as a binary trigger (which ironically) are banned in Florida?
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708800#respond)

                  (http://www.thetruthaboutguns.com) Dan Zimmerman (http://www.thetruthaboutguns.com)
                  says:
                  December 29, 2020 at 14:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
        forced-reset-ar-15-trigger/#comment-4708877)


        No. A binary fires when pressed and again when released. This trigger only fires when pressed.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708877#respond)




             possum says:
             December 29, 2020 at 14:19 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708855)


  This design couldn’t have come at a better time, if yah catch my drift. $350 ain’t bad either. Now one for the
  AK please.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708855#respond)

                  MLee says:
                  December 29, 2020 at 15:13 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708920)


        I have an Arsenal SAM7R. I took the Circle 10 double hook out because it SUCKED! I put a Tapco single
        hook in that was custom tuned to a SAM7R by the good folks at Rifle Dynamics. Having done that, I
        think it would be petty hard to do for an AK.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708920#respond)




             Berry Lemonjello says:
             December 29, 2020 at 14:41 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708885)


  I’d buy one if I didn’t love my dogs as much as I do.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708885#respond)


             MLee says:
             December 29, 2020 at 15:09 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708914)


  It’s a fun switch! While it may be functional, full auto is utterly worthless as far as practicality and efficiency.
  Sure it would be super neato if you have the gobs of expendable ammo and you want to go to the range and
  have everyone come look at you and exclaim that you’re going to jail and yadda yadda. I don’t have to get
  wordy here as everyone can close their eyes and imagine going to the range and letting loose with what
  appears as full-auto fire, especially with a drum magazine. Don’t forget to show up to the range in a bright
  yellow or red Corvette also.

                                                                       ATF0053
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          23/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 54
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 397
  That said, I’m in no means against someone’s attempt for their slice of the American pie. If the good folks at
  Rare Breed can get it, all I can say is “go get it boys”
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708914#respond)

                  Hugh Glass says:
                  January 1, 2021 at 19:28 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
                  reset-ar-15-trigger/#comment-4710771)


        Who goes to the range.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4710771#respond)


                  Archangel says:
                  January 2, 2021 at 15:35 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
                  reset-ar-15-trigger/#comment-4711538)


        It’s pretty simple, if you don’t want rapid fire, just pull and release the trigger normally
        Unless you’re uncoordinated and pull the trigger and hold it pressed after each shot?
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4711538#respond)




             Ross says:
             December 29, 2020 at 15:14 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708921)


  The problem I see with this trigger is as follows:
  Safe, giggles
  Not
  Safe, semi, giggles (as is the franklin i.e)
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708921#respond)


             Dog of War says:
             December 29, 2020 at 15:27 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708937)


  I wonder; is anyone making brand new full-auto bolt carriers? Or do we have to hunt down an old surplus
  model to use this trigger?
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708937#respond)

                  Anymouse says:
                  December 29, 2020 at 16:15 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4708964)


        They’re easy to get. The only difference is the back ledge isn’t machined back as far, so it’ll catch on am
        auto sear or this trigger mechanism. I also wonder if this will help Ceiner-type .22 bolt conversions.
        They can experience bolt bounce in rapid fire, which causes a stoppage.


                                                                       ATF0054
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           24/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 55
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 398
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4708964#respond)




             VicRattlehead says:
             December 29, 2020 at 17:06 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4708993)


  I wonder how difficult it is to fire off just one round at a time, or is it even possible? Does a quick ‘touch and
  release’ of the trigger result in an inadvertent double-tap every time?
  I could very much be interested if it’s not difficult to pop off single rounds without accidentally going ‘full
  semi-auto’ constantly. ◢
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4708993#respond)


             Hannibal says:
             December 29, 2020 at 17:49 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4709026)


  ” It cannot be considered anything but semi-automatic…”
  It can and will. Buyers can expect a letter and visit from the ATF within a couple years.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4709026#respond)

                  Ttag boot lickers says:
                  December 29, 2020 at 21:35 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709222)


        Nah…. they won’t be banned….
        Unless it’s done UNCONSTITUTIONALLY…..
        FUNNY TO WATCH ALL THE LITTLE SHEEP HERE DEFEND THE ATF AND THEIR ILLEGAL
        INTERPRETATIONS…. ALL WHILE ACTING ALL MOLON LABE IN PREVIOUS COMMENTS…. LOL…. YOU
        PEOPLE ARE THE EPITOME OF BOOT LICKING RETARDS….
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709222#respond)

                       Montana Actual says:
                       December 30, 2020 at 03:36 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                       forced-reset-ar-15-trigger/#comment-4709425)


              Bruh, chill the fuck out. Drink a beer and stop being an asshole.
              Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-
              15-trigger/?replytocom=4709425#respond)




                  Montana Actual says:
                  December 30, 2020 at 03:35 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709423)


        Come and take them.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709423#respond)
                                                                       ATF0055
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           25/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 56
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 399


             GunnyGene says:
             December 29, 2020 at 17:54 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4709031)


  They way things are shaping up for 2021, there’s really no need to invest in this or any other semi full auto
  gadget. There will be plenty of the real thing lying around on the ground for free.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4709031#respond)

                  The checker says:
                  December 29, 2020 at 21:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709223)


        We’ve been dreaming for that day for what…. going on 50 years now.?
        Let’s get this party started!!!!!
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709223#respond)




             Ben Bow says:
             December 29, 2020 at 19:48 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
             reset-ar-15-trigger/#comment-4709151)


  show me the ATF approval letter, cause I got a copy of the letter, from the 1990’s, saying that same thing is a
  MG
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4709151#respond)

                  Binder says:
                  December 29, 2020 at 21:18 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709208)


        This is cleaner than the version from 2015, but continual fire with a constant pressure has already been
        addressed
        • On April 13, 2015, ATF issued a classification
        letter regarding a device characterized as a ‘‘positive
        reset trigger,’’ designed to be used on a
        semiautomatic AR-style rifle. The device consisted
        of a support/stock, secondary trigger, secondary
        trigger link, pivot toggle, shuttle link, and shuttle.
        ATF determined that, after a single pull of the
        trigger, the device utilized recoil energy generated
        from firing a projectile to fire a subsequent
        projectile. ATF noted that ‘‘a ‘single function of the
        trigger’ is a single pull,’’ and that the device utilized
        a ‘‘single function of the trigger’’ because the
        shooter need not release the trigger to fire a
        subsequent projectile, and instead ‘‘can maintain
        constant pressure through a single function of the
        trigger.’
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709208#respond)
                                                                       ATF0056
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          26/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 57
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 400
                  Debbie does ME says:
                  December 29, 2020 at 21:31 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709217)


        Shut up moron….. just because you idiots are too gd stupid to invent something that works this good
        doesn’t mean it won’t SELL LIKE HOTCAKES…..
        So…. when the ATF comes to take your 80% receiver i’ll be laughing my a$$off while squeezing off 900
        RPM
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709217#respond)


                  Montana Actual says:
                  December 30, 2020 at 03:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-
                  forced-reset-ar-15-trigger/#comment-4709426)


        Holy shit a real live dog killer!
        Shame.
        Shame.
        Shame…
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4709426#respond)




             (https://www.youtube.com/channel/UC91xeReCj1COcSl4eXbzI1w) Poormans Machinegun
             (https://www.youtube.com/channel/UC91xeReCj1COcSl4eXbzI1w) says:
             December 30, 2020 at 12:36 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
  reset-ar-15-trigger/#comment-4709716)


  Ingenious concept!
  CONS:
  Trigger was not submitted to ATF for determination of legality.
  Just trusting “his” attorney for legality.
  ATF used creative verbiage to reclassify bump stocks as machine guns, I suspect this will be the same
  outcome.
  $400
  PROS:
  Seems to function better than traditional bump fire, binary triggers.
  $600 stimulus payment on the way!
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4709716#respond)

                  Eric says:
                  January 2, 2021 at 23:22 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
                  reset-ar-15-trigger/#comment-4711899)


        LOL, I went through the same analysis and came up with the same conclusion.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4711899#respond)




  Small cal says:
                                                                       ATF0057
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                           27/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 58
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 401
             January 1, 2021 at 16:29 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-
             ar-15-trigger/#comment-4710585)


  I love reading all the comments re: this latest wonder trigger. I foolishly bought the Franklin binary some
  years ago. It now resides in a junk drawer as I could not make it function reliably even after multiple
  buffer/spring changes. I assisted with the installation of the RB FRT-15 from start to finish and took it for a
  ride. The only adjustment made was to a H-4 buffer which did slow the cycle a bit, but made it totally
  reliable. SBR’s seem to behave a bit differently than the 16” rifles. The “single pull single shot “ is a
  completely choose able function. One has to time the trigger with the bolt follow though in order to achieve
  an acceptable and manageable rate of fire. An adjustable gas block would be a good investment. The test
  rifle now has an rpm of abt 400, or about the same as a Thompson.- easily sped up with tuning the buffer
  and spring. How much time and money and ammunition do you have?- neat toy, but semi automatic by any
  definition, BUT- remember- it is not a free country, and it’s run by people who don’t know the difference
  between an AR-14 and an AR-15 (sic)
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4710585#respond)

                  Shadow says:
                  January 2, 2021 at 15:42 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
                  reset-ar-15-trigger/#comment-4711541)


        The Franklin binary works just fine on an AR pistol – using their supplied spring and standard buffer –
        depending on how short your barrel, you might need to adjust the gas block
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4711541#respond)


                  Eric says:
                  January 2, 2021 at 23:21 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-
                  reset-ar-15-trigger/#comment-4711898)


        I have two Franklin binary triggers. One on my Springfield Saint SBR (5.56) and another on my DB15
        (300blk out). I’ve never had an issue with either of them.
        Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
        trigger/?replytocom=4711898#respond)




             Danno says:
             January 1, 2021 at 17:23 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-
             ar-15-trigger/#comment-4710630)


  I’m no rocket surgeon – but when you build an AR pistol, you add buffer weight to slow down the BCG
  because the gas pressure at the gas block is far higher because it’s closer to the breech and doesn’t have
  the expansion of a carbine barrel location. IMO adding 2.4 ounces (a stack of 10 quarters of weight) to a
  buffer tube that’s already 3 ounces is BS. And only serves to slow the BCG way down. The smoke and
  mirrors is finding someone who can pull the trigger really fast for those who will believe it’s actually faster.
  Not too much harder to do since they’ve lightened their trigger from the stock AR-15 trigger pull of 7-8 lbs
  down to 5lbs. This trigger at $380 is a joke.
  I have an SSA-E adjusted to a total all in @2lbs – titanium BCG, and an H2 buffer on an AR-15 pistol. It’s fast
  as sh1t. Spend the money on an SSA-E
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4710630#respond)


  Ian Gallagher says:
                                                                       ATF0058
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            28/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 59
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 402
             January 2, 2021 at 20:18 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-
             ar-15-trigger/#comment-4711792)


  For everyone who keeps saying this will be banned by the NFA, do you guys not remember the Tac-con 3mr?
  This is basically a better version of that. If I remember right, that thing came out in like 2013 and its STILL
  around. This certainly isn’t the first trigger of it’s kind.
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4711792#respond)


             SheFlungDung says:
             January 2, 2021 at 23:19 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-
             ar-15-trigger/#comment-4711895)


  I wish this were legal at the state level.
  This attorney seems kind of deceptive with his statements. Says he’s an attorney who’s worked in the
  industry for 40yrs, but he’s only been an attorney for less than 20yrs. Was he a janitor, was he an IT person,
  was he in HR? He hammers the issue that the FRT isn’t a full auto or “machine gun”, duh. But it appears that
  FRT likely violates Florida’s “bump stock” law. Florida’s bump stock laws is so ambiguous that it appears to
  regulate (make illegal) binary triggers and the FRT.
  The attorney should’ve stuck with his guns and kept saying legally federally….not a machine gun because at
  10:34 he says it’s a fully legal drop in trigger (without qualification), but Florida’s bump stock statute (below)
  seems to disagrees with that assertion.
  790.222 Bump-fire stocks prohibited.—A person may not import into this state or transfer, distribute, sell,
  keep for sale, offer for sale, possess, or give to another person a bump-fire stock. A person who violates this
  section commits a felony of the third degree, punishable as provided in s. 775.082, s. 775.083, or s. 775.084.
  As used in this section, the term “bump-fire stock” means a conversion kit, a tool, an accessory, or a device
  used to alter the rate of fire of a firearm to mimic automatic weapon fire or which is used to increase the
  rate of fire to a faster rate than is possible for a person to fire such semiautomatic firearm unassisted by a
  kit, a tool, an accessory, or a device.
  All that said…I’ll take 3!
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4711895#respond)


             JudgeGarry says:
             January 3, 2021 at 07:37 (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-
             ar-15-trigger/#comment-4712053)


  This is nothing more of a logical extension/evolution of the TacCon “assisted reset” trigger. Without actually
  shooting one I don’t think I’m qualified to make a call either way as to the relative ease or desire that Rare
  Breed will come under the scrutiny and crosshairs of the DemocRat control freaks.
  However, it’d be hard to imagine with a device that toes the line of legality so incredibly close, that Rare
  Breed went to market without obtaining a determination letter from the “gods” at BATF…
  Reply (https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-
  trigger/?replytocom=4712053#respond)



                                                      WRITE A COMMENT


  Your email address will not be published. Required ¦elds are marked *

  Comment




                                                                          ATF0059
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                            29/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 60
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 403




  Name *




  Email *




  Website



     Save my name, email, and website in this browser for the next time I comment.

     Notify me of follow-up comments by email.

     Notify me of new posts by email.


    POST COMMENT




                                                                                      (https://www.thetruthaboutguns.com)




                                                              ©COPYRIGHT 2021, THETRUTHABOUTGUNS.COM
                                                                        ALL RIGHTS RESERVED.



                                                                  Resources & Links
           ABOUT US (HTTPS://WWW.THETRUTHABOUTGUNS.COM/ABOUT/)                                             CORRECTIONS POLICY
                                                                                        (HTTPS://WWW.THETRUTHABOUTGUNS.COM/CORRECTIONS-POLICY/)
  ADVERTISE (HTTPS://WWW.THETRUTHABOUTGUNS.COM/ADVERTISE-ON-TTAG/)
                                                                                     PRIVACY POLICY (HTTPS://WWW.THETRUTHABOUTGUNS.COM/TTAG-PRIVACY-
     CONTACT US (HTTPS://WWW.THETRUTHABOUTGUNS.COM/CONTACT-US/)                                                   POLICY/)


                  DO NOT SELL MY PERSONAL INFORMATION                                        RSS FEED (HTTP://WWW.THETRUTHABOUTGUNS.COM/FEED/)
     (HTTPS://WWW.THETRUTHABOUTGUNS.COM/DO-NOT-SELL-MY-PERSONAL-
                              INFORMATION/)                                          WRITE FOR US (HTTPS://WWW.THETRUTHABOUTGUNS.COM/WRITE-FOR-US/)



                          (https://www.facebook.com/thetruthaboutguns/)  (https://twitter.com/guntruth)
                                               (https://www.instagram.com/guntruth/)



                                                                         ATF0060
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                                                  30/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK        Document
                              New: The Rare Breed            26 Forced
                                                  Triggers FRT-15 FiledReset
                                                                        08/16/21       Page
                                                                             AR-15 Trigger - The 61
                                                                                                 Truthof 102Guns
                                                                                                       About PageID 404




                                                                       ATF0061
https://www.thetruthaboutguns.com/new-the-rare-breed-triggers-frt-15-forced-reset-ar-15-trigger/                          31/31
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       62 of 102
                                                                                        - GunsAmerica DigestPageID 405




                                                                                         




            by MAX SLOWIK on DECEMBER 29, 2020

            Related Tags: Accessories, AR-15, Buzz, Industry News, triggers




                                            This fast trigger does not require a tax stamp. (Photo: Rare Breed)




                                                                      ATF0062
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                            1/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       63 of 102
                                                                                        - GunsAmerica DigestPageID 406

            Rare Breed Firearms and Rare Breed Triggers are showing off their new trigger for AR-pattern årearms, the FRT-15, or
            Forced Reset Trigger. The FRT-15 uses energy from the bolt to reset the trigger forward, allowing rapid, but not
            automatic åre.


            According to Rare Breed the FRT-15 is not subject to regulation under the National Firearms Act, or NFA, since it
            requires the shooter to pull the trigger for every round åred.


            And they do åre quickly. From these introductory videos it’s clear that this is a speedy system, using the mechanical
            advantage to give the shooter Jerry Miculek-style powers.


            Whether or not fast shooting is practical is a matter of debate, but it is fun and a real head-turner at the range. Plus
            these triggers are a whole lot cheaper and more plentiful compared to actual automatic arms, which are expensive
            and extremely tightly regulated.


            At $380, the Rare Breed FRT-15 isn’t inexpensive but in-line with other premium and boutique trigger systems. The
            FRT-15 is a drop in cassette-style trigger, although Rare Breed suggests gunsmith installation.




                        Rare Breed Triggers FRT - Action
                         from RARE BREED TRIGGERS




                         01:36




            Not included with, but required components include an H3 or similar heavy buffer or comparable recoil assembly
            and a full-auto-rated bolt carrier group. Designed for AR-pattern årearms, the FRT-15 may not work with other guns
            that use AR trigger systems, owing to how it interacts with the bolt carrier.


            The FRT-15 has a 7075-T6 aluminum housing with a gold anodized ånish with wire EDM-cut steel åre control parts.
            The steel parts have a black QPQ nitride ånish for corrosion- and wear-resistance and added lubricity. The trigger

                                                                      ATF0063
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                          2/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       64 of 102
                                                                                        - GunsAmerica DigestPageID 407

            pull is rated at a pretty standard 5 pounds.


            Theirs is not the årst trigger of this kind. Other companies have produced trigger systems that tap the action of the
            host årearm to assist the trigger’s reset without falling under the umbrella of the NFA, such as the Tac-Con trigger
            system.


            Similarly, other companies have manufactured binary trigger systems which are not regulated as NFA items, so in
            spirit, these triggers also aren’t NFA-regulated.


            The FRT-15 reset mechanism probably takes a little practice to use, and there’s a chance that the forced reset may be
            uncomfortable for people with sensitive or “calibrated” trigger ångers, but it sure looks like a whole lot of fun,
            assuming you have the ammo to feed it.


            For more information about the FRT-15 visit Rare Breed Triggers online.




            Related Posts:
                Rare Breed and Spike's Spartan AR is a Func oning…
                Franklin Armory to Introduce Non-NFA 11.5-Inch…
                NEW: NON-NFA Shockwave now 20 Gauge— Mossberg's…
                The Magic to Franklin Armory's Reforma on, A…
                A Non-NFA 14” Shotgun? The Mossberg Shockwave 12 Ga.…




                             About the author: Max Slowik is a writer with over a dozen years of experience and is a lifelong
                             shooter. He has unwavering support for the Second Amendment and the human right to self-defense.
                             His ambition is to follow Thomas Paine, as a journalist by profession and a propagandist by
            inclination.



             Next post: Ban Gun Sales to Adults Under 21 Because Brain Isn’t Fully Developed, Argues Neuroscientist
             Previous post: Texas Homeowner Uses Riæe to Defend Kids from Three Home Intruders




             { 53 comments… add one }




                                                                      ATF0064
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                       3/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       65 of 102
                                                                                        - GunsAmerica DigestPageID 408

             This trigger pack requires a m16/m4 machine gun bolt carrier to func on; possession of any m16/m4 machine gun bolt
             carrier, or trigger and hammer assembly component and the possession of an AR15 rifle or pistol is possession of an
             unregistered machine gun and a federal felony. Regardless if the m16/m4 parts are installed or not.


             This type of posession charge will put you in the grey bar hotel for up to 10 years or on a long leash as an ATF informant
             to setup your friends, family, and other idiots who think their special op’s material and really need a jam-o-ma c.




                    You could not be more wrong about the M16 bolt-carrier group (BCG). Almost EVERY SINGLE AR-15 style rifle sold
                    on the market today has a full-auto, M16 BCG installed. It is also 100% LEGAL to own a full-auto AR trigger system.
                    The issue with an AR is the third hole, and whether or not that is drilled out of an unregistered lower receiver.


                    Stop spreading misinforma on please.




             As much fun as this thing looks, it will probably go the way of the bump stock in me.




             I love standing in line. I love ge ng lots of automated messages prior to having my phone call connected to something
             that is using oxygen. I love the “new normal”. I am pu ng all my personal informa on on Facebook including my SS
             number and all credit card and banking informa on along with all my passwords. I am depending on the United States
             Government to protect me and direct me to the correct bathroom if they feel I need to use one. I swear and pledge to be
             a good American and will not think for myself. I will write down what I am told. I am a “law abiding gun owner”.


             Sorry just distracted with all the FA guns I am delivering to Mexican Cartels, it is a bitch removing all the DOJ labels the
             glue is really strong.




                                                                      ATF0065
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                               4/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       66 of 102
                                                                                        - GunsAmerica DigestPageID 409




             Honestly if ur a gun guy and are scared of buying this because ur worried about what the an gun crowd will say then ur a
             disgrace to the gun community, go put ur face diaper back on and shutup, and to the idiot that said this is a waste of
             ammo then load ur 5 rd mags and shoot 4 rds because 5 is was ng ammo…. FOOL




                    You’re absolutely right. I like the term “face diaper” since it catches all the “shit” that an infected person exhales.
                    Thanks




                    I ordered one yesterday. Thing is going to be AWESOME in my AR with fightlite upper.
                    Instant SAW, without paying more than the median home costs.




             The US government only works when it exists to protect our god given unalienable rights. When it fails to do that, then
             we have no need for them in the current state… Period!




             The ATF is going to ban this trigger faster than it can shoot.




                                                                      ATF0066
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                 5/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       67 of 102
                                                                                        - GunsAmerica DigestPageID 410




                    Yep. It’s already “out of stock”.




             Good luck finding bullets to feed that thing!




             Can anyone explain why 90% of shoo ng related videos have to have extremely loud, obnoxious music that ruins the
             en re experience? Is there anything wrong with simply not having music or have it play unobtrusively and quietly in the
             background?




                    It’s probably an a empt to raise adrenalin with an audio and visual experience something like certain segments of
                    a Mar n Scorsese film.




                    THANKYOU SIR…


                    EVEN SOME MOZART MAYBE




                                                                      ATF0067
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                           6/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       68 of 102
                                                                                        - GunsAmerica DigestPageID 411




                    I AGREE WITH YOU 100%




             This is not a new concept. There was a similar modifica on for 1911 pistols over 50 years ago.


             Want to stop all the non-sense, repeal the NFA. When the NFA was enacted there was no such thing as a Brady
             background check. Now that there is what is the purpose of the NFA? It’s supposed to be a tax, that’s the loophole
             congress used to enact it. A tax is supposed to generate revenue. NFA has never generated revenue, it has always cost
             more to administer it than was collected. They lose millions of dollars every year trying to administer it.


             It’s used as an add-on charge when used by criminals…..which no longer ma ers as the presence of any firearm in a crime
             now has the same addi onal penalty.


             It’s me for the NFA to go away.




                    Even as a tax, the NFA is illegal, and has always been so.




             That’s good old American ingenuity at work.




                                                                      ATF0068
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                          7/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       69 of 102
                                                                                        - GunsAmerica DigestPageID 412




             They need to have one for FALs.




             Another unnecessary, ammo was ng piece of crap to waste your money on. But a good promo for gun grabbers to
             glamorize and ramp up gun confisca on.




                    Go back to fiddling with your flintlock Mltrigger.




                    Leave demonizing guns and their accessories to the loonytoon le ists, and let’s stand together as a 2A Brothers &
                    Sisters




             Mostly just bad ming,but then again, when will there ever be a good me to reason with an gunners. Sure, I suppose it
             could be used by a criminal to pin down law enforcement. Could it cut down more people in a crowd(which we are not
             gathering in these days) than “normal” semi auto fire? Maybe…. I could see it being rela ve as a means of dispersing a
             riotous group(blocking your passage or a acking your vehicle) What it definitely can’t do is turn a law abiding ci zen into
             a lawless felon;
             only the ATF and ignorant poli cians can do that.




                                                                      ATF0069
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                              8/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       70 of 102
                                                                                        - GunsAmerica DigestPageID 413




             So…another trigger that will be banned in Florida?




                    LOL – Right? That statute is so inten onally vague – I’m not sure if it’s actually been used.


                    790.222: As used in this sec on, the term “bump-fire stock” means a conversion kit, a tool, an accessory, or a
                    device used to alter the rate of fire of a firearm to mimic automa c weapon fire or which is used to increase the
                    rate of fire to a faster rate than is possible for a person to fire such semiautoma c firearm unassisted by a kit, a
                    tool, an accessory, or a device.


                    Jerry Miculek’s finger is illegal in Florida too in that case.


                    I wonder if this thing u lizes the “3rd posi on” on the selector? My Franklins do this – and it’s always FUN to flick
                    my MPX into binary. I have “over-run” the bolt with it though. It seems like this device, relying on the bolt to do the
                    reset, would eliminate that issue. They are similarly priced (and similarly UNAVAILABLE). Though I do have 2 NIB
                    Franklins on my shelf with nothing I really feel like pu ng them into.


                    Also – being a solid drop-in – they won’t run into “broken pin issues” when you use them in piston/fast bolt guns
                    like the MPX/MCX – though I’m not sure they’ll run in an unmodified bolt (and I’m not sure if the SA bolt in the sigs
                    are the same as the FA bolts)…




                        Would this even work in an mpx? Im sure the single fire would work just fine, but, and i am a newbie on the
                        ma er, would it reset itself a er a single round in an mpx? Im not sure the bcg behavior is the same.




                                                                      ATF0070
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                 9/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       71 of 102
                                                                                        - GunsAmerica DigestPageID 414

             With the current shortage and price of ammo, who could aﬀord to piss away rounds like that ? But it looks like fun.




             No that does not make the weapon an NFA item. FA bolt carriers are not NFA. On pu ng in a truly select-fire trigger and
             then, of course a FA bolt to make that trigger work, would case an NFA issue. But the FA BCG, in and of itself, is not
             controlled. This trigger is not classified as a select-fire trigger because it has to be pulled for each shot to fire.




             How about Rare Breed trigger for AK47s ?




                    There’s talk about such. The problem is whether this can withstand ATF “interpreta ons” of law. My guess would
                    be no.




                    The ALG from Geissele is supposedly an excep onal trigger for the AK.




                        But not a binary-style trigger like this (or the franklin).




                                                                      ATF0071
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                          10/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       72 of 102
                                                                                        - GunsAmerica DigestPageID 415

                        There are binary fire systems for AK pla orms. I’ve stayed away from them because, unlike the Franklin AR one
                        – you have to HOLD the trigger, strip the mag, and empty the chamber in an AK if you don’t want to fire the
                        second shot. AR style triggers, you move the selector to semi/safe and not send the 2nd round downrange.


                        AK style FCG’s are a completely diﬀerent design from AR’s. The ALG trigger is a nice replacement for a crappy
                        factory trigger, but won’t replicate the fire rate of this device.




             …should have made the music LOUDER…




             If you watch their promo on video of their General Council discussing the legality of this, he is very cau ous to
             repeatedly state “in my legal OPINION”. His opinion is not worth the breath it takes to state it. It is true that their trigger
             does a reset and requires the trigger be manipulated again for repeated shots, but that is exactly what the Bump Stocks
             do and look what happened to them. BATFE can rule that these are machine guns at any me they please, just like they
             did with the Bump Stocks. We all know that the SCOTUS is neutered and will not take up any 2A cases to defend our
             Cons tu onal and God given rights.




                    I would point out that your opinion carries as much weight and sway as his.
                    Kinda makes your post rather moot, eh?




                                                                      ATF0072
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                  11/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       73 of 102
                                                                                        - GunsAmerica DigestPageID 416

                    Very True. But what everyone needs to realize and stop denying, is that the government that we live under, and
                    have for at minimum of one century, is tyrannical according to the founders of said country.


                    Tyrants do not allow things that they don’t like. So it has nothing to do with “is it LEGAL or not” All despots,
                    tyrants, dictators and every other evil form of government, make the laws and change them for the benefit or their
                    agendas, NOT for your safety! This is the lie that so many s ll believe. That laws enacted by government are FOR
                    YOUR GOOD.


                    Those who worry about which gun law is legal or not are s ll worrying about a scratch when they have a terminal
                    cancer. “THE RIGHT OF THE PEOPLE…SHALL NOT BE INFRINGED.” Look up the word infringed in a Webster’s 1898
                    dic onary (when the word was used as it was meant). No tyrants care nothing for what is wrong nor right they
                    make the law FIT what they want it to fit. And do care at all if they themselves break the law. The ques on is: Why
                    should any person obey when they know it is morally wrong to do so and. If one doesn’t know how to tell what is
                    morally right or not, they must get some help.


                    It MAY be true for a short me a er a government is established, that they will set up a law for societal good, but
                    it certainly is NOT true now for us in the USSA. The cons tu on (the legal construct) has been broken by the
                    government, so many mes it cannot be counted. The Bill of Rights which was supposed to keep said government
                    from doing such things has not a single element that has not been blatantly broken (read that as: OUR
                    GOVERNMENT IS ILLEGAL AND A CRIMINAL AND WE HAVE NOT DONE ANYTHING TO BRING IT TO JUSTICE).


                    Now go ahead and vote! That’s our recourse, right? How’s that working out for us? We FINALLY have to admit that
                    vo ng is completely corrupt in a corrupt USSA. Unless of course a person is one of those irresponsible ci zens that
                    has not watched all the evidence presented and simply believed the propaganda saying there is no evidence of
                    vote fraud. There’s no hope for this person anyway. Every one else needs to overcome their normalcy bias and
                    consciously admit that there is no just rule of law in this country and then act as their conscience tells them as a
                    responsible human being.




             Don’t get me wrong, it looks like a lot of fun! But, and this is a big but, I am not too sure that you can show this video to
             convince people that an AR is not an assault rifle…this is the kind of thing that will get my guns taken away!




                                                                      ATF0073
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                12/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       74 of 102
                                                                                        - GunsAmerica DigestPageID 417

                    Why is it that people such as you STILL haven’t figured out that NO AMOUNT of ‘convincing’ is ever gonna be
                    enough to stop those who are an gun?????
                    They don’t care what the real facts are, they just don’t want you to have guns!!!!!!!
                    And it wouldn’t stop with AR’s, they just don’t want us to have guns!!!!!




                        Big al, I’m not talking about convincing the an gunners. I’m talking about convincing ignorant voters. I am not
                        opposed to the trigger, but the propaganda poten al of this video is oﬀ the charts.




                    John, Some day soon your going to have to give your rights up or fight for them. I know I have thought many mes
                    about this since the elec on, and I am going to stand. I can’t live life with out liberty.
                    As for the new contrap on, you can use a heavy rubber band with out having to by a new carrier etc. and you can
                    do it for free. Look at Y-tube, there are s ll one or two that show how to do it from the shoulder instead of the belt
                    and get more than enough rds. accurately enough to confuse the enemy.




             I think my trigger finger is pre y calibrated to something like this from years of playing paintball with a response trigger.
             Basically a piston that resets the trigger that taps oﬀ the gas from shoo ng, they can run pre y quick with some prac ce




             I’d recommend that that heavy buﬀer be an           lt.




                                                                       ATF0074
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                13/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       75 of 102
                                                                                        - GunsAmerica DigestPageID 418




             Only for ARs? What about a Sig Sauer MCX Ra ler?




                    Depends on if the bolt in the MCX is the same as in their select fire version.


                    Shoot – now you’re going to make me go look…


                    OK (since we can’t post pics here) – the BCG in my MCX is WAY SHORTER than the regular AR/M4 bolt carrier. The
                    requirement for a FA BCG is the diﬀerence in the “cutout” on the underside of the bolt, that is used to trip the
                    (secondary) sear in a select fire AR pla orm.


                    Since the Sig MC/MP pla orms are gas piston (vs direct impingement) with an integral spring assembly (versus the
                    “tail” that goes into the buﬀer tube), and is much shorter (and lacks the “lug” on an AR/M4 BCG that resets this
                    trigger group) – I’m gonna give that a HARD NO IMHO. There are also SIGNIFICANT DIFFERENCES between the
                    MCX FA bolt carrier – and you likely cannot even find one.


                    For a system that’s supposed to be modular – SIg REALLY SCREWED US on parts availability. I’m looking to get rid of
                    my MCX – because I cannot find a conversion kit to 5.56 (which would make it more aﬀordable to shoot).


                    A Franklin Binary WILL WORK (works on my MPX) – but you need to replace the roll pins with solid steel pins –
                    because the faster/harder ac on of the bolt breaks trigger pins (ask me how I know).


                    But a call/email to Rare Breed should answer the ques on more definitely. I’m 99.9% sure the answer is going to
                    be NO.


                    OTOH – Who wants to waste EXPENSIVE 300BL in select-fire mode anyways? S ll looking for a buyer for mine.




             Just what the 2A people need is some gimmick to mimic auto fire. What moron thought this was a good idea?
                                                                      ATF0075
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                             14/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       76 of 102
                                                                                        - GunsAmerica DigestPageID 419




                    You cucks all sound alike.




                        Rouge1….as in makeup? or the color red?




                    A Real American red of bullshit laws and bootlickers like yourself BUURGA.




             Here’s my ques on. Did I not understand that dropping a full auto bolt into my AR-15 and using this trigger makes the
             weapon a machine gun under US Code?
             Thanks!!




                    It depends on what day of the week it is.




                                                                      ATF0076
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                        15/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       77 of 102
                                                                                        - GunsAmerica DigestPageID 420


                    Good ques on, but the ar cle said “no”, as the trigger STILL requires one pull per shot. So the answer is “no”,
                    which is not to say that it will not come under scru ny and then suppression by our new overlords.




                    Nope, this trigger is 100% perfectly legal to install and use. It s ll requires a finger to pull the trigger for each and
                    every shot fired, therefore it is s ll a semi-auto weapon. And don’t listen to Buurga, as it sounds like he’s just
                    another libocrat!




                    No.




                Name *




                Email *




                Website




                Comment




                                                                      ATF0077
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                                                   16/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       78 of 102
                                                                                        - GunsAmerica DigestPageID 421




                   




                                                                
                                                                      ATF0078
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                            17/18
1/7/2021   Case 6:21-cv-01245-CEM-GJK       Document
                               Rare Breed Showcasing      26FRT-15
                                                     Non-NFA  Filed   08/16/21
                                                                   Forced            Page
                                                                          Reset Trigger       79 of 102
                                                                                        - GunsAmerica DigestPageID 422




                                                                
                                                                      ATF0079
https://www.gunsamerica.com/digest/rare-breed-showcasing-non-nfa-frt-15-forced-reset-trigger/                            18/18
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 80 of 102 PageID 423


   From:           Lopez, Robert T.
   To:             Smith, David, A; Hoffman, Daniel L.
   Subject:        RE: FRT-15 - Rare Breed Triggers
   Date:           Thursday, April 1, 2021 10:58:10 AM


  Thanks!        agent is out this week, but we may try to complete a     purchase next week for
  your determination depending on their availablity. Then we can write a lead for the Tampa FD.


  From: Smith, David, A
  Sent: Thursday, April 1, 2021 10:55 AM
  To: Hoffman, Daniel L.                                    ; Lopez, Robert T.
  Subject: RE: FRT-15 - Rare Breed Triggers

  Ron,

  Attached is the original US Patent #10514223, and the evaluation letter#307385 on at least the 1st
  generation of this device by the inventor.
  This device was classified as a combination of parts designed and intended to convert a weapon into
  a machinegun, and therefore a “machinegun” under the NFA.

  RS

  David A. Smith

  Firearms Enforcement Officer (FEO)
  Firearms & Ammunition Technology Division (FATD)
  Bureau of Alcohol, Tobacco, Firearms & Explosives
  244 Needy Road
  Martinsburg, WV 25405

  WARNING: This e-mail message and any attached files are intended solely for the use of the
  addressee(s) named above in connection with official business. This communication may contain
  sensitive but unclassified information that may be statutorily or otherwise prohibited from being
  released without appropriate approval. Any review, use, or dissemination of this e-mail message
  and any attached file(s) in any form outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives
  or the Department of Justice without express authorization is strictly prohibited.

  From: Hoffman, Daniel L. <                                 >
  Sent: Thursday, April 1, 2021 10:47 AM
  To: Lopez, Robert T. <
  Cc: Smith, David, A <                     >
  Subject: Re: FRT-15 - Rare Breed Triggers



  Rob,


                                                         ATF0080
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 81 of 102 PageID 424



  We don’t have any to actually classify or the ability to procure one. David Smith was also working on
  this, I believe he found a patent or report that may be helpful.

  In my opinion, these are going to be classified as MGs once examined.

  Sent from my iPhone


        On Apr 1, 2021, at 10:42 AM, Lopez, Robert T. <                        > wrote:


        Good morning,

        Have you guys received the FRT-15 Rare Breed Trigger yet for determination? We
        received a few tips from citizens so far. If so, we can move forward and write a lead.

        -Rob



        Rob Lopez
        Intelligence Research Specialist
        ATF Internet Investigations Center

        Desk:
        Cell: (
        Office Main Number: (202) 648-7720




        From: Hoffman, Daniel L. <
        Sent: Wednesday, January 13, 2021 5:13 PM
        To: Lopez, Robert T.                      >
        Subject: Re: FRT-15 - Rare Breed Triggers

         No idea

        Sent from my iPhone




               On Jan 13, 2021, at 3:15 PM, Lopez, Robert T. <                        >
               wrote:


               Do you know if a case has been open?

                                               ATF0081
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 82 of 102 PageID 425




            From: Hoffman, Daniel L. <                           >
            Sent: Wednesday, January 13, 2021 3:09 PM
            To: Lopez, Robert T. <R                   >
            Subject: Re: FRT-15 - Rare Breed Triggers



            Rob,
            It will likely be a machinegun, but we need one for classification.

            Sent from my iPhone




                  On Jan 13, 2021, at 2:57 PM, Lopez, Robert T.
                  <                       > wrote:


                  Daniel,

                  Will these triggers be classified as an NFA item? I found a
                  thread on them on 4Chan.org.

                  -Rob



                  Rob Lopez
                  Intelligence Research Specialist
                  ATF Internet Investigations Center

                  Desk:
                  Cell:
                  Office Main Number: (202) 648-7720




                  From: Barlow Jr., James L. <                           >
                  Sent: Wednesday, January 13, 2021 2:42 PM
                  To: Hoffman, Daniel L. <                           >
                  Cc: Lopez, Robert T.                      >
                  Subject: FW: FRT-15 - Rare Breed Triggers

                  I believe Daniel has.

                                             ATF0082
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 83 of 102 PageID 426




                 From: Lopez, Robert T. <                  >
                 Sent: Wednesday, January 13, 2021 2:41 PM
                 To: Barlow Jr., James L. <                >
                 Subject: FRT-15 - Rare Breed Triggers

                 Good afternoon,

                 Have you guys looks at the Rare Breed FRT-15?

                 https://www.youtube.com/watch?v=Cuougs2GmGA


                 Rob Lopez
                 Intelligence Research Specialist
                 ATF Internet Investigations Center

                 Desk:
                 Cell:
                 Office Main Number: (202) 648-7720




                                         ATF0083
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 84 of 102 PageID 427


  From:            Eisenbise, Eve E.
  To:              Smith, David, A
  Subject:         FW: New Trigger Determination
  Date:            Thursday, May 13, 2021 9:32:05 AM
  Attachments:     image001.png
                   image002.png
                   image004.png


  David,
  Were you doing, or did you do, a field referral on this trigger? (Rare Breed)

  Eve
  From: Fire Tech <Fire_tech@atf.gov>
  Sent: Thursday, May 13, 2021 9:12 AM
  To: Eisenbise, Eve E.                                >
  Subject: RE: New Trigger Determination

  Smith was doing up a field referral for that company last time I heard.

  From: Eisenbise, Eve E. <                                >
  Sent: Thursday, May 13, 2021 9:11 AM
  To: Fire Tech <Fire_tech@atf.gov>
  Subject: RE: New Trigger Determination

  I don’t think we have. I would have to know who (name of person or company) to research it.
  We have nothing in IQ (our case and correspondence management system) under “Rare Breed”.

  If there are any other names (company or persons) that I can research on please let me know.

  Eve E. Eisenbise
  Acting Chief, Firearms Technology Industry Services Branch
  ATF, Firearms & Ammunition Technology Division
  244 Needy RD, Martinsburg, WV 25405
  OFFICE: (304)616-4300 FAX: (304)616-4301




  NOTICE: This e-mail message and any attached files are intended solely for the use of the addressee(s) named
  above in connection with official business. This communication may contain Sensitive But Unclassified
  information that may be statutorily or otherwise prohibited from being released without appropriate
  approval. Any review, use, or dissemination of this e-mail message and any attached file(s) in any form
  outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of Justice without express
  authorization is strictly prohibited.




  From: Fire Tech <Fire_tech@atf.gov>
  Sent: Thursday, May 13, 2021 7:35 AM
  To: Eisenbise, Eve E. <E                         v>
  Subject: FW: New Trigger Determination


                                                               ATF0084
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 85 of 102 PageID 428



  Do you know if we ever did the field referral on these and got one if yet?

  Thanks,
  Becky

  From: Caballero Nelson, Richelle S.
  Sent: Wednesday, May 12, 2021 6:41 PM
  To: Baker, Dalton P. <                >; Carter, Eugene F. <                          >
  Cc: Fire Tech <Fire_tech@atf.gov>
  Subject: New Trigger Determination

  https://www.rarebreedtriggers.com/

  Have you come across these yet or has there been any determination(s) done on this?




                                                    ATF0085
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 86 of 102 PageID 429




                                   ATF0086
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 87 of 102 PageID 430




                                   ATF0087
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 88 of 102 PageID 431




  Richelle S. Caballero Nelson | Special Agent
  Bureau of Alcohol, Tobacco, Firearms & Explosives (ATF)
  San Francisco Field Division | Sacramento Field Office
  1325 J Street, Suite 1520
  Sacramento, CA 95814

               c.




                                            ATF0088
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 89 of 102 PageID 432




                                                                                  ATF0089
             Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 90 of 102 PageID 433
 U.S. Department of Justice                                                     Report of Investigation
 Bureau of Alcohol, Tobacco, Firearms and Explosives


 Title of Investigation:                                                                          Investigation Number:    Report Number:
 Rarebreed Firearms FRT-15                                                                        163080-21-0006                       1




SUMMARY OF EVENT:

OTHER: On May 28, 2021, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) Special Agent (SA) M.
Nuttall opened a case relating to the possible illegal sales of Machine Guns on the website www.rarebreedtriggers.com.

NARRATIVE:

1.      On April 01, 2021, ATF Intelligence Research Specialist (IRS) R. Lopez informed SA Nuttall about a website
believed to be out of Tampa, Florida that was selling an item believed to be a machine gun. The item was a trigger that
was being marketed as a “Forced Reset Trigger.” This trigger manipulated the firearm to continuously expel a
projectile with a single pull of the trigger. IRS Lopez and SA Nuttall discussed possible options and contacted ATF’s
Firearms Technology Criminal Branch (FTCB) to see if they had intercepted these triggers. FTCB had not come across
the triggers but stated based off YouTube videos and patent designs it appeared to fall within the definition of a
machine gun.

2.          IRS Lopez was able to positively identify the owner of the website as                                                     :
                            , Texas.

3.     On April 16, 2021, SA Nuttall sent the Houston Grime Gun Intelligence Group (CGIC) the lead in regards to
www.rarebreedtriggers.com                                                             . The Houston CGIC stated
they would wait until a determination was made by Firearms Technology Criminal Branch (FTCB). The IIC stated they
would                                 and have FTCB make a determination on the firearm.

4.     Due to the enormous popularity of the FRT-15 trigger, the website has been sold out since April. ATF IRS R.
Lopez made contact with FTCB and was informed that if an FRT-15 trigger was purchased in original manufacturer
packaging, it could be purchased from a 3rd party website.

5.          On May 24, 2021, SA Nuttall,                                                 , purchased an FRT-15 trigger from


6.   On June 2, 2021, SA S. Deloach retrieved the FRT-15 trigger                                                          and shipped it to
FTCB via FedEx for determination.

7.          This case is ongoing.


 Prepared by:                                     Title:                                                 Signature:                       Date:
 Michael T. Nuttall                               Special Agent, Internet Investigations Center
                                                  (IIC)
 Authorized by:                                   Title:                                                 Signature:                       Date:
 Robert L. Melton                                 Branch Chief, Internet Investigations Center
                                                  (IIC)
 Second level reviewer (optional):                Title:                                                 Signature:                       Date:
     L. .                                         Operational Intelligence Division


                                                                       Page 1 of 1                                        ATF EF 3120.2 (10-2004)
                                                                                                                          For Official Use Only
                                                                    ATF0090
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 91 of 102 PageID 434


   From:           Deloach, Selwyn T.
   To:             Smith, David, A
   Subject:        RE: FRT-15 - Rare Breed Triggers
   Date:           Thursday, June 3, 2021 11:21:29 AM


                              TRACKING NUMBER                   773892196853

                                                  FROM          U.S. Department of Justice
                                                                99 New York Avenue NE
                                                                Mail Stop 90K-250
                                                                Washington, DC, US, 20226

                                                        TO      ATF Firearms Technology Division
                                                                FEO David Smith
                                                                244 Needy Road
                                                                # 1600
                                                                MARTINSBURG, WV, US, 25405

                                PACKAGING TYPE                  FedEx Box

                                                ORIGIN          Washington, DC, 20226

                                       DESTINATION              MARTINSBURG, WV, US, 25405

                              SPECIAL HANDLING                  Deliver Weekday

                             STANDARD TRANSIT                   Thu, 06/03/2021 by 10:30am

                             NUMBER OF PIECES                   1

                     TOTAL SHIPMENT WEIGHT                      1.00 LB

                                     SERVICE TYPE               FedEx Priority Overnight




  Selwyn DeLoach
  Special Agent
  U.S. Department of Justice
  ATF Internet Investigations
  Cell:



  From: Smith, David, A                                 >
  Sent: Wednesday, June 2, 2021 7:03 PM
  To: Lopez, Robert T.                                  ; Snyder, Guy J.                     >
  Cc: Nuttall, Michael T.                                   ; Deloach, Selwyn T.
  Subject: RE: FRT-15 - Rare Breed Triggers

  Thank you for the information.
  If you have a tracking number for Mr. Snyder we would appreciate it.
  This will make sure we pick it up from FedEx.


                                                            ATF0091
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 92 of 102 PageID 435



  RS

  David A. Smith

  Firearms Enforcement Officer (FEO)
  Firearms & Ammunition Technology Division (FATD)
  Bureau of Alcohol, Tobacco, Firearms & Explosives
  244 Needy Road
  Martinsburg, WV 25405

  WARNING: This e-mail message and any attached files are intended solely for the use of the addressee(s)
  named above in connection with official business. This communication may contain sensitive but
  unclassified information that may be statutorily or otherwise prohibited from being released without
  appropriate approval. Any review, use, or dissemination of this e-mail message and any attached file(s)
  in any form outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of
  Justice without express authorization is strictly prohibited.

  From: Lopez, Robert T. <                      >
  Sent: Wednesday, June 2, 2021 3:03 PM
  To: Smith, David, A <                     >
  Cc: Nuttall, Michael T. <                      >; Deloach, Selwyn T. <S                       >
  Subject: RE: FRT-15 - Rare Breed Triggers

  Good afternoon,

  We received the trigger and are sending out to you via FedEx today so you should have it tomorrow.

  -Rob



  Rob Lopez
  Intelligence Research Specialist
  ATF Internet Investigations Center

  Desk:
  Cell: (
  Office Main Number: (202) 648-7720




  From: Lopez, Robert T.
  Sent: Friday, May 28, 2021 10:38 AM
  To: Nuttall, Michael T. <
  Subject: FW: FRT-15 - Rare Breed Triggers



                                                ATF0092
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 93 of 102 PageID 436




  From: Smith, David, A <
  Sent: Wednesday, May 26, 2021 9:06 AM
  To: Lopez, Robert T. <                      >
  Cc: Hoffman, Daniel L. <                         >
  Subject: RE: FRT-15 - Rare Breed Triggers

  Thank you for the update.

  David A. Smith

  Firearms Enforcement Officer (FEO)
  Firearms & Ammunition Technology Division (FATD)
  Bureau of Alcohol, Tobacco, Firearms & Explosives
  244 Needy Road
  Martinsburg, WV 25405

  WARNING: This e-mail message and any attached files are intended solely for the use of the addressee(s)
  named above in connection with official business. This communication may contain sensitive but
  unclassified information that may be statutorily or otherwise prohibited from being released without
  appropriate approval. Any review, use, or dissemination of this e-mail message and any attached file(s)
  in any form outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of
  Justice without express authorization is strictly prohibited.


  From: Lopez, Robert T.
  Sent: Wednesday, May 26, 2021 8:38 AM
  To: Smith, David, A <
  Cc: Barlow Jr., James L. <J                     >
  Subject: RE: FRT-15 - Rare Breed Triggers

  For some reason,                                     were not able to get their transaction to go through
  on the Rare Breed site.

  The trigger we purchased from another site should be delivered                       on Friday.

  From: Smith, David, A <                     >
  Sent: Tuesday, May 25, 2021 10:19 AM
  To: Lopez, Robert T.
  Subject: RE: FRT-15 - Rare Breed Triggers

  Mr. Lopez,

  It would be best to have 2 triggers, just to make sure there have been no design changes or
  modifications made to the one from the 2nd party site.




                                                  ATF0093
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 94 of 102 PageID 437


  RS

  David A. Smith

  Firearms Enforcement Officer (FEO)
  Firearms & Ammunition Technology Division (FATD)
  Bureau of Alcohol, Tobacco, Firearms & Explosives
  244 Needy Road
  Martinsburg, WV 25405

  WARNING: This e-mail message and any attached files are intended solely for the use of the addressee(s)
  named above in connection with official business. This communication may contain sensitive but
  unclassified information that may be statutorily or otherwise prohibited from being released without
  appropriate approval. Any review, use, or dissemination of this e-mail message and any attached file(s)
  in any form outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of
  Justice without express authorization is strictly prohibited.

  From: Lopez, Robert T. <                         >
  Sent: Tuesday, May 25, 2021 10:06 AM
  To: Smith, David, A <
  Cc: Hoffman, Daniel L. <                             >; Nuttall, Michael T. <
  Subject: RE: FRT-15 - Rare Breed Triggers

  Good morning,

        ordered the trigger from a 2nd party site (brand new still in original packaging) yesterday but got a
  notification that Rare Breed now has the trigger in stock. Is it best to have 2 triggers including the 1 from
  the Rare Breed site for determination or does the 1 trigger from the 2nd Party site suffice?


  From: Smith, David, A
  Sent: Monday, May 24, 2021 1:56 PM
  To: Lopez, Robert T.
  Cc: Hoffman, Daniel L.
  Subject: RE: FRT-15 - Rare Breed Triggers

  Thank you.

  David A. Smith

  Firearms Enforcement Officer (FEO)
  Firearms & Ammunition Technology Division (FATD)
  Bureau of Alcohol, Tobacco, Firearms & Explosives
  244 Needy Road
  Martinsburg, WV 25405

  WARNING: This e-mail message and any attached files are intended solely for the use of the addressee(s)



                                                  ATF0094
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 95 of 102 PageID 438


  named above in connection with official business. This communication may contain sensitive but
  unclassified information that may be statutorily or otherwise prohibited from being released without
  appropriate approval. Any review, use, or dissemination of this e-mail message and any attached file(s)
  in any form outside of the Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of
  Justice without express authorization is strictly prohibited.


  From: Lopez, Robert T.
  Sent: Monday, May 24, 2021 1:47 PM
  To: Smith, David, A <
  Cc: Hoffman, Daniel L. <
  Subject: Re: FRT-15 - Rare Breed Triggers

  We are working on it right now and I’llkeep you posted.

  Sent from my iPhone


        On May 24, 2021, at 1:40 PM, Smith, David, A <                        > wrote:


        Mr. Lopez,

        I was checking up on the Rare Breed Firearms FRT15 trigger buy. If we are still having
        problems getting it directly from Rare Breed, there are a lot of them currently for sale on
        GunBroker.com.

        https://www.gunbroker.com/All/search?Keywords=rare%20breed%20trigger

        RS

        David A. Smith

        Firearms Enforcement Officer (FEO)
        Firearms & Ammunition Technology Division (FATD)
        Bureau of Alcohol, Tobacco, Firearms & Explosives
        244 Needy Road
        Martinsburg, WV 25405

        WARNING: This e-mail message and any attached files are intended solely for the use of the
        addressee(s) named above in connection with official business. This communication may
        contain sensitive but unclassified information that may be statutorily or otherwise
        prohibited from being released without appropriate approval. Any review, use, or
        dissemination of this e-mail message and any attached file(s) in any form outside of the
        Bureau of Alcohol, Tobacco, Firearms & Explosives or the Department of Justice without
        express authorization is strictly prohibited.


        From: Lopez, Robert T. <


                                                 ATF0095
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 96 of 102 PageID 439


       Sent: Monday, April 12, 2021 9:06 AM
       To: Smith, David, A <
       Subject: Re: FRT-15 - Rare Breed Triggers

       We are on the waitlist to make a purchase.

       Sent from my iPhone


             On Apr 12, 2021, at 8:35 AM, Smith, David, A <                          > wrote:


             Rob,

             Biggest thing is we need a physical sample to make an actual classification.

             RS

             David A. Smith

             Firearms Enforcement Officer (FEO)
             Firearms & Ammunition Technology Division (FATD)
             Bureau of Alcohol, Tobacco, Firearms & Explosives
             244 Needy Road
             Martinsburg, WV 25405

             WARNING: This e-mail message and any attached files are intended solely for
             the use of the addressee(s) named above in connection with official business.
             This communication may contain sensitive but unclassified information that
             may be statutorily or otherwise prohibited from being released without
             appropriate approval. Any review, use, or dissemination of this e-mail
             message and any attached file(s) in any form outside of the Bureau of Alcohol,
             Tobacco, Firearms & Explosives or the Department of Justice without express
             authorization is strictly prohibited.


             From: Lopez, Robert T. <                       >
             Sent: Friday, April 9, 2021 10:56 AM
             To: Smith, David, A <D                    >; Hoffman, Daniel L.
             <D                         >
             Subject: RE: FRT-15 - Rare Breed Triggers

             There is currently a waitlist to get this trigger, so we may write a referral to
             the Houston FD.

             Is there anything you want us to include in the report? I will most likely use a
             lot of the language from the examination back in 2018. I will also include that
             based on your review from the blueprints, pictures and video, FATD believes it
             appears to be a machinegun BUT FATD will physically need to examine the

                                                ATF0096
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 97 of 102 PageID 440


            trigger to make an official determination.

            Let me know.

            Thanks,
                Rob

            From: Lopez, Robert T.
            Sent: Thursday, April 1, 2021 10:58 AM
            To: Smith, David, A <                        Hoffman, Daniel L.
                                       >
            Subject: RE: FRT-15 - Rare Breed Triggers

            Thanks!               is out this week, but we may try to
                     next week for your determination depending on their availablity.
            Then we can write a lead for the Tampa FD.


            From: Smith, David, A <                      >
            Sent: Thursday, April 1, 2021 10:55 AM
            To: Hoffman, Daniel L. <                         >; Lopez, Robert T.
            <                        >
            Subject: RE: FRT-15 - Rare Breed Triggers

            Ron,

            Attached is the original US Patent #10514223, and the evaluation
            letter#307385 on at least the 1st generation of this device by the inventor.
            This device was classified as a combination of parts designed and intended to
            convert a weapon into a machinegun, and therefore a “machinegun” under
            the NFA.

            RS

            David A. Smith

            Firearms Enforcement Officer (FEO)
            Firearms & Ammunition Technology Division (FATD)
            Bureau of Alcohol, Tobacco, Firearms & Explosives
            244 Needy Road
            Martinsburg, WV 25405

            WARNING: This e-mail message and any attached files are intended solely for
            the use of the addressee(s) named above in connection with official business.
            This communication may contain sensitive but unclassified information that
            may be statutorily or otherwise prohibited from being released without
            appropriate approval. Any review, use, or dissemination of this e-mail



                                              ATF0097
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 98 of 102 PageID 441


            message and any attached file(s) in any form outside of the Bureau of Alcohol,
            Tobacco, Firearms & Explosives or the Department of Justice without express
            authorization is strictly prohibited.


            From: Hoffman, Daniel L. <                           >
            Sent: Thursday, April 1, 2021 10:47 AM
            To: Lopez, Robert T. <                      >
            Cc: Smith, David, A <                     >
            Subject: Re: FRT-15 - Rare Breed Triggers



            Rob,

            We don’t have any to actually classify or the ability to procure one. David
            Smith was also working on this, I believe he found a patent or report that may
            be helpful.

            In my opinion, these are going to be classified as MGs once examined.

            Sent from my iPhone


                   On Apr 1, 2021, at 10:42 AM, Lopez, Robert T.
                   <                      > wrote:


                   Good morning,

                   Have you guys received the FRT-15 Rare Breed Trigger yet for
                   determination? We received a few tips from citizens so far. If so,
                   we can move forward and write a lead.

                   -Rob



                   Rob Lopez
                   Intelligence Research Specialist
                   ATF Internet Investigations Center

                   Desk: (
                   Cell:
                   Office Main Number: (202) 648-7720




                   From: Hoffman, Daniel L.                            >



                                              ATF0098
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 99 of 102 PageID 442


                Sent: Wednesday, January 13, 2021 5:13 PM
                To: Lopez, Robert T. <
                Subject: Re: FRT-15 - Rare Breed Triggers

                 No idea

                Sent from my iPhone


                      On Jan 13, 2021, at 3:15 PM, Lopez, Robert T.
                      <                      v> wrote:


                      Do you know if a case has been open?


                      From: Hoffman, Daniel L.

                      Sent: Wednesday, January 13, 2021 3:09 PM
                      To: Lopez, Robert T.                      >
                      Subject: Re: FRT-15 - Rare Breed Triggers



                      Rob,
                      It will likely be a machinegun, but we need one for
                      classification.

                      Sent from my iPhone


                            On Jan 13, 2021, at 2:57 PM, Lopez,
                            Robert T.                       >
                            wrote:


                            Daniel,

                            Will these triggers be classified as an
                            NFA item? I found a thread on them
                            on 4Chan.org.

                            -Rob



                            Rob Lopez
                            Intelligence Research Specialist
                            ATF Internet Investigations Center



                                          ATF0099
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 100 of 102 PageID 443


                          Desk:
                          Cell:
                          Office Main Number: (202) 648-7720




                          From: Barlow Jr., James L.
                                                  >
                          Sent: Wednesday, January 13, 2021
                          2:42 PM
                          To: Hoffman, Daniel L.
                                                     >
                          Cc: Lopez, Robert T.
                          <                      >
                          Subject: FW: FRT-15 - Rare Breed
                          Triggers

                          I believe Daniel has.

                          From: Lopez, Robert T.
                          <                        >
                          Sent: Wednesday, January 13, 2021
                          2:41 PM
                          To: Barlow Jr., James L.
                          <                        >
                          Subject: FRT-15 - Rare Breed Triggers

                          Good afternoon,

                          Have you guys looks at the Rare Breed
                          FRT-15?

                          https://www.youtube.com/watch?
                          v=Cuougs2GmGA


                          Rob Lopez
                          Intelligence Research Specialist
                          ATF Internet Investigations Center

                          Desk:
                          Cell:
                          Office Main Number: (202) 648-7720




                                       ATF0100
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 101 of 102 PageID 444




                                    ATF0101
Case 6:21-cv-01245-CEM-GJK Document 26 Filed 08/16/21 Page 102 of 102 PageID 445




                                    ATF0102
